MEMORANDUM OPINION
                                       No. 04-10-00916-CR

                                         Gabriel VERA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR6747
                          Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: February 2, 2011.

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

Appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                 PER CURIAM

Do not publish